DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
The applicant’s amendment filed 10/25/2021 has been entered. Claim 1 has been amended, claims 8-12 are new, and no additional claims have been cancelled. Claims 4-7 and 9-12 are withdrawn (also see first paragraph on page 6 of arguments with regard to the withdrawal of new claims 9-12). Accordingly, claims 1 and 4-12 are pending with claims 1 and 8 under examination.
	In response to the applicant’s comments about the double patenting rejection see second paragraph on page 6 of arguments), the double patenting rejection is updated to include new claim 8, and is also maintained in view of the claims remaining rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,995,888, hereinafter “ ‘888”. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim identical compositions. With regard to the limitation in the preamble of ‘888, of “for an exhaust pipe flange member”, the limitation is a statement of intended use and therefore does not further limit the claim; “if the body of a claim fully and intrinsically sets forth all of the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II). 
With regard to the hardness value of 170 HV or less claimed in ‘888, this value would prima facie be expected to be present in the steel of the present application (hereinafter ‘815), in view of the identical composition, sheet thickness, and K value expression.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (JP2012140687A; of record) and Yazawa et al. (US 20030094217 A1; of record).
Regarding claims 1 and 8:
Hanada teaches a hot-rolled [Abstract] and annealed [0001] Ti-containing ferritic stainless steel [Abstract] with the following overlapping composition: 
Element (wt %)
Instantly claimed composition in claims 1 and 8
Hanada
Claims 1-2; [0013, 0025, 0031]
C
0.003-0.030
0-0.030
Si
0-2.0
0-2.00
Mn
0-2.0
0-2.00
P
0-0.050
0-0.050
S
0-0.040
0-0.040
Cr
10.0-19.0
10.0-20.0
N
0-0.030
0-0.030
Ti
0.07-0.50
0.01-0.50
Al
0.010-0.20
0-0.50
Mo (claim 8 only)
0-1.50
0-2.50
B (claim 8 only)
0-0.0030
0-0.0050
Fe
Balance
Balance



Hanada is silent regarding the “d” limitation. 
Yazawa discloses a ferritic stainless steel sheet (Abstract) with an average crystal grain diameter of about 40 µm or less [0052]-[0053]. The average crystal grain diameter has a large effect on the brittle resistance to secondary processing and the surface roughness after working [0053]. Preferably, the average crystal grain diameter is as small as possible; a large average crystal grain diameter of the cold rolled sheet after finish-rolling and pickling or after finish-rolling, pickling, and skin-pass rolling causes the surface of a deep-drawn product to exhibit significant irregularities and thus a decrease in the brittle resistance to secondary processing [0053]. The average crystal grain diameter is about 40 µm or less; although the characteristics such as resistance to secondary processing improve as the average crystal grain diameter becomes smaller, the manufacturing load, particularly the load during the hot-rolling process, for obtaining fine grains is heavy; thus, the lower limit of the average crystal grain diameter is about 5 µm [0053].
	With regard to the composition, the composition is taught by Hanada as discussed above; notably, however, Yazawa’s composition does not include require any elements in addition to the claimed elements; specifically, with regard to the niobium (Nb) content, Yazawa states including Nb “and/or” Ti; thus, in the case that Ti is included (Ti is claimed), Nb is not required to be included. With regard to vanadium, which would be excluded by the claims due to the “consisting of” language, Yazawa teaches a V content of 0.3 wt% or less (which is inclusive of zero) (see Abstract), and is also therefore not a required element.
prima facie be expected to meet this feature in view of the substantially similar composition of both Hanada and Yazawa, and the disclosed average grain size of Yazawa.
With regard to the claimed limitation of “having a K value defined by the following expression (1) of 150 or more” 
K value = -0.07×Cr - 6790×Free(C+N) - 1.44×d + 267 (1),
in view of the substantially similar and overlapping composition and average grain size of Hanada as modified by Yazawa, it is prima facie expected for the K value to meet the claimed “150 or more”, in view of the K value being a function of the contents of the claimed elements (such as Cr, C, and N) and average crystal grain diameter (hereinafter “d”), wherein “d” is obtained by polishing a cross section (“L cross section”) in parallel to a rolling direction and a sheet thickness direction.
With regard to the “wherein the expression (1)[…] defined in Annex C of JIS G0551:2013” limitation in claim 1, which further defines the applicant’s expression “(1)”, the steel of Hanada as modified by Yazawa would prima facie be expected to behave in the same manner when subjected to the same test method, and would prima facie be expected to meet the claimed expression’s K value, of 150 or more, when subjected to the same processing conditions described in the claim, in view of the substantially similar overlapping composition, sheet thickness, and average grain size.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the Ti-containing ferritic stainless steel sheet of Hanada with the average crystal grain diameter of Yazawa, as doing so would increase the brittle .
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
The applicant’s arguments are primarily directed to the combination of Yazawa with Hanada – that is, the applicant disputes that the grain size of Yazawa is applicable to the material of Hanada, because the grain diameter of Yazawa is for a cold-rolled and annealed sheet while Hanada is related to a hot rolled coil (see pages 7-8 of arguments).
The examiner respectfully disagrees with the applicant’s dispute of combining the two references. As noted by the applicant (see first paragraph on page 8 of arguments), in paragraph [0074]-[0075], Yazawa states “It is also important to adjust the ferrite crystal grain diameter substantially immediately before final cold rolling to about 40 µm or less”. The final cold rolling step (5) occurs immediately after the hot finish rolling (3) [0067]-[0070] and hot-rolled-sheet annealing step (4) [0071]-[0073]. Thus, during the point at which the steel intermediate product of Yazawa is hot rolled (i.e. the same product form as Hanada’s steel), the hot rolled steel has a ferrite crystal grain diameter of 40 µm. Although the hot rolled steel of Yazawa is then subsequently cold rolled [0074]-[0078], while the steel of Hanada is not, Hanada does not teach away from cold rolling.
Contrary to the applicant’s argument that “The problem with this conclusion is that the Examiner is taking a target for one kind of a metallurgical product, i.e., a cold rolled and annealed sheet as taught by Yazawa, and concluding that this target applies to a completely different metallurgical product, i.e., a hot rolled and annealed product as taught by Hanada. This conclusion is tainted for the reason that the Examiner has not provided the proper reasoning to use a target grain diameter that is applicable to a cold rolled and annealed steel sheet and say that it is applicable to a completely different metallurgical product, the hot rolled and annealed product of Hanada. In the metallurgical arts, it is well understood that hot rolled and cold rolled products are completely different from each other in structure and properties and equating the two as done to justify the rejection is improper” (see paragraph bridging pages 8-9 of arguments; see also generally page 9 of arguments), Yazawa alone is evidence that cold-rolling a hot-rolled product is known and routine in the art. Additionally, Hanada’s disclosure does not teach away from performing cold rolling. "[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2141.02 VI.).
With regard to the applicant’s arguments directed to inherency and the claimed K value (see page 10 of arguments), in view of the substantially similar and overlapping composition and average grain size of Hanada as modified by Yazawa, it is prima facie expected for the K value to meet the claimed “150 or more”, in view of the K value being a function of the contents of the claimed elements (such as Cr, C, and N) and average crystal grain diameter (hereinafter “d”), wherein “d” is obtained by polishing a cross section (“L cross section”) in parallel to a rolling direction and a sheet thickness direction. With regard to the “wherein the expression (1)[…] defined in Annex C of JIS G0551:2013” limitation in claims 1 and 8, which further defines the applicant’s expression “(1)”, the steel of Hanada as modified by Yazawa would prima facie be expected to behave in the same manner when subjected to the same test method, and would prima facie be expected to meet the claimed expression’s K value, of 150 or more, when 
In other words, the office action demonstrates a prima facie case of obviousness based on overlapping ranges of not only the claimed elements, but also the remaining variables in the “K” value expression (such as the average crystal grain diameter “d”. As discussed in the data analysis in at least pages 9-13 of the 04/06/2021 Final Rejection, the applicant has not demonstrated criticality of the claimed ranges.  "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) (MPEP 2144.05 III. A.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738